Citation Nr: 1646448	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  14-28 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1985 to July 1992.  He had service in Southwest Asia from August 1991 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2103 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that subsequent to his service representative having provided a VA Form 646 in this appeal the Veteran, in essence, submitted an incomplete VA Form 21-22 in favor of another service organization.  In November 2016, the Veteran was requested to clarify his appointment of representation and his November 2016 response is construed as a request to continue his original representation appointment.

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Diabetes mellitus was not manifest during active service, was not manifest within one year of service; and, the preponderance of the evidence fails to establish that it is etiologically related to service.

2.  Hypertension was not manifest during active service, was not manifest within one year of service; and, the preponderance of the evidence fails to establish that it is etiologically related to service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The duty to notify has been met.  See VA correspondence dated in November 2012.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist, all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment records, and statements in support of the claims.  There is no evidence of any additional existing pertinent records.  

A VA examination was not provided in this case.  In this regard, VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's lay reports of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83  .

Here, the file contains no medical evidence suggesting that the Veteran's hypertension and/or diabetes mellitus are attributable to service.  The Veteran's suggestion that his hypertension was aggravated by service is not consistent with the evidence of records that fails to show a diagnosis of hypertension at enlistment or that the Veteran even reported a history of elevated blood pressure at that time.  He also not identified any symptoms of, much less treatment for, hypertension or diabetes mellitus in service or within several years of service discharge, despite his claim that diabetes was diagnosed shortly after discharge.  The Veteran was even asked to provide evidence in support of his claims that diabetes mellitus and hypertension had their onset or aggravated during or within one year of service.  No such information was provided.  Accordingly, even the low threshold under McLendon has not been met here and VA's duty to provide a VA examination has not been triggered.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159 (c), 3.326; McLendon, 20 Vet. App. 79, 81-82 (2006).

The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Certain chronic diseases, including diabetes mellitus and hypertension, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Diabetes mellitus and hypertension are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

VA regulations also provide that compensation will be paid for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses to a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability if that disability became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2021, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (effective before and after Oct. 17, 2016).  The Veteran in this case is shown to have served in Southwest Asia and these regulations are applicable to his claim.

If signs or symptoms have been attributed to a known clinical diagnosis, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 (Aug. 3, 1998).  "The very essence of an undiagnosed illness is that there is no diagnosis."  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006); see also Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004) (a Persian Gulf War veteran's symptoms "cannot be related to any known clinical diagnosis for compensation to be awarded under section 1117").  

The Veteran contends that he had hypertension prior to service that was aggravated by service.  He stated his diabetes mellitus was diagnosed "not long" after his discharge from active service.  He did not report having had complaints or treatment for diabetes mellitus or hypertension during service and he has reported that other private treatment records are unavailable.  Service treatment records show the Veteran denied having or having ever had a history of high or low blood pressure in his March 1985 report of medical history.  There is no diagnosis or treatment for diabetes mellitus or hypertension in the available service treatment reports.  

The Veteran responds that he never went to sick call, which the Board interprets as an explanation as to why there is no documentation of either condition.  However, a review of the record shows that the Veteran did seek medical treatment during his active service.  He was seen a laceration wound to the forehead, an upper respiratory infection, sinusitis, and a gastrointestinal problem, which was related to eating chili.  Such strongly suggests that he would have sought out in-service treatment for hypertension and diabetes, or any chronic symptoms related thereto, if such had existed.

Private treatment records dated from 2009 and subsequently dated VA treatment reports include diagnoses of diabetes mellitus and hypertension.  None of those records provide opinions as to etiology.

Based upon the evidence of record, the Board finds that diabetes mellitus and hypertension were not manifest during active service or within a year of discharge. The preponderance of the evidence fails to establish that they are etiologically related to service.  There is no competent evidence of any symptoms or treatment attributable to diabetes mellitus or hypertension for more than 16 years after the Veteran's discharge from active service.


The Veteran's service in Southwest Asia is established; however, diabetes mellitus and hypertension are known clinical diagnoses and, as such, are not diseases for which service connection may be presumed based upon service in Southwest Asia.  Nor is there any competent evidence indicating pertinent chronic symptoms under the specific provisions pertaining to Persian Gulf veterans that are not attributed to a known clinical diagnosis.  Service connection is not warranted under 3.317.

Consideration has also been given to the Veteran's personal assertion that he has hypertension that was aggravated during service and diabetes mellitus that was onset soon after his discharge from active service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The disabilities at issue, diabetes mellitus and hypertension, are not conditions that are readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Veteran is competent to report observable symptoms.  No symptoms of hypertension and/or diabetes mellitus (manifesting in service or within a year of discharge) have been identified.  There is also no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating diabetes mellitus or hypertension disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for diabetes mellitus and hypertension is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against these claims.


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for hypertension is denied.


REMAND

The Veteran contends that he has a low back disability as a result of his duties as a truck driver during active service.  Service treatment records are negative for report of complaint, treatment, or diagnosis associated with the low back; however, records show the Veteran declined an examination upon separation.  Private treatment records dated in 2011 noted complaints of low back pain without opinion as to etiology.  The Board finds the Veteran's reports as to his duties in service are consistent with the circumstances of his service and that his claim has not been properly addressed by VA examination.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Board finds a VA medical examination is required.  Prior to any examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has a present low back disability that:

a. had its onset in service, 
b. is etiologically related to his active service, to include as a result of his duties as a truck driver. 

All necessary tests and studies should be conducted.  

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Thereafter, the AOJ should address the issue remaining on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


